Title: To Thomas Jefferson from Samuel Smith, 24 August 1807
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Balto. 24th. August 1807
                        
                        On the other Side I have taken leave to send you a
                            Condemnation under a principle entirely novel—the same Judge has
                            lately Condemned a Brigt. of mine the Eutaw from Batavia to
                            Baltimore,—because that she did not go direct to Batavia from Balto.—but went first from thence to Smyrna and thence to
                            Batavia—every Voyage being illegal between a Neutral & an Enemies
                            Colony (agreeably to his Law) that does not Commence in the Neutral Country & proceed direct to and return direct back,—you will remark that those Condemnations are both Novel none such having taken place prior to the Signing of the late Treaty
                            in London—and you will remark that those Condemnations are in exact Conformity with that Treaty the 1st article—Are they
                            by Instructions putting in force the Treaty?—
                  Your friend & Servt.
                        
                            S. Smith
                            
                        
                    